Exhibit 4.1 THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT), AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS REGISTERED UNDER THE SECURITIES ACT, OR IN A TRANSACTION WHICH IS EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. ADDITIONALLY, THE TRANSFER OF THIS NOTE IS SUBJECT TO THE CONDITIONS SPECIFIED IN THIS NOTE, AND MAKER HEREOF RESERVES THE RIGHT TO REFUSE THE TRANSFER OF THIS NOTE UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO SUCH TRANSFER. MRI INTERVENTIONS, INC. AMENDED AND RESTATED SUBORDINATED SECURED NOTE DUE 2016 Original Issue Date: April 5, 2011 Original Principal Amount: U.S. $2,000,000 Amended and Restated Date: March 6, 2013 Amended and Restated Principal Amount: $4,289,444.44 MRI INTERVENTIONS, INC. , a Delaware corporation (the  Company ), for value received, hereby promises to pay to BRAINLAB AG. , a corporation organized under the laws of the Federal Republic of Germany ( Brainlab ), the principal amount of U.S. $4,289,444.44 plus accrued but unpaid interest on April 5, 2016 (the  Maturity Date ). This Note is subject to the following terms and conditions: Brainlab and the Company are parties to that certain 10% Subordinated Secured Convertible Note Due 2016 (the  Original Note ) pursuant to which, on the Original Issue Date, Brainlab loaned to the Company the Original Principal Amount. Subsequent to the Original Issue Date, the Original Note was amended by that certain First Amendment made effective as of September 30, 2011 (the  First Note Amendment ) and that certain Second Amendment made effective as of February 23, 2012 (the  Second Note Amendment ). The Original Note, as amended by the First Note Amendment and the Second Note Amendment, is referred to herein as the  Amended Original Note . Brainlab and the Company now desire to further amend and to restate, in its entirety, the Amended Original Note as provided herein, such that this Note shall replace and supersede, in all respects, the Amended Original Note. 1. DEFINITIONS . I n addition to those terms defined throughout this Note, the following terms shall have the meaning set forth below.  Amended and Restated Date  means the date on which this Note was issued as set forth on the face of this Note.  Amended and Restated Principal Amount  means the original principal amount of this Note on the Amended and Restated Date as set forth on the face of this Note, which principal amount is the sum of (i) the Original Principal Amount, plus (ii) all accrued but unpaid interest under the Amended Original Note from the Original Issue Date through the Amended and Restated Date, plus (iii) One Million Nine Hundred Thousand and No/100 Dollars ($1,900,000.00)  Bankruptcy Law  means Title 11, U.S. Code or any similar federal, state or foreign law for the relief of debtors.  Brainlab  means Brainlab AG., a corporation organized under the laws of the Federal Republic of Germany or its successors or assigns.  Business Day  means each day of the year on which banking institutions are not required or authorized to close in Germany or New York.  Capital Stock  means, with respect to any Person, any and all shares, interests, participations or other equivalents (however designated and whether or not voting) of corporate stock, limited liability company interests, partnership interests or any other participation, right or other interest in the nature of an equity interest in such Person including, without limitation, common stock and preferred stock of such Person, or any option, warrant or other security convertible into any of the foregoing. Collateral Agent means Landmark Community Bank, in its capacity as collateral agent for the ratable benefit of the Junior Lender.  Company  means MRI Interventions, Inc., a Delaware corporation.  Default  means any event which is, or after notice or passage of time or both would be, an Event of Default.  Indebtedness  of any Person means at any date, without duplication, (i) all obligations of such Person for borrowed money, (ii) all obligations of such Person evidenced by bonds, debentures, notes or other similar instruments, (iii) all obligations of such Person to pay the deferred purchase price of property or services, except trade accounts payable arising in the ordinary course of business, (iv) all obligations of such Person as lessee which are capitalized in accordance with United States generally accepted accounting principles, (v) all reimbursement obligations of such Person (whether contingent or otherwise) in respect of letters of credit, bankers acceptances, surety or other bonds and similar instruments, (vi) all Indebtedness of others secured by a lien on any asset of such Person, whether or not such Indebtedness is assumed by such Person, and (vii) all Indebtedness of others guaranteed by such Person or for which such Person is otherwise liable.  Junior Debt  means any obligations of the Company under the Junior Debt Documents, including, without limitation, obligations with respect to the payment of principal, interest (including without limitation interest accruing at the then applicable rate provided in the Junior Notes after the commencement of any Action by, against or relating to the Company, whether or not a claim for such interest is allowed in such Action), fees, costs and expenses before or after the commencement of any Action, in each instance, without regard to whether or not an allowed claim in any such Action. Junior Debt Documents means the Junior Notes, the Junior Security Agreement, and any and all other documents or instruments evidencing or further guarantying or securing, directly or indirectly, any of the Junior Debt, whether now existing or hereafter amended or created. Junior Lender means, collectively, the holders of the Junior Notes. 2 Junior Notes means those certain Junior Secured Promissory Notes due 2020 issued by the Company, and any amendments thereto or extensions thereof. Junior Security Agreement means that certain Junior Security Agreement dated November 5, 2010, by and between the Company and the Collateral Agent, and any amendments thereto. Lien shall mean any mortgage, deed of trust, pledge, hypothecation, assignment, security interest, encumbrance, lien or other security interest or security agreement of any kind or nature whatsoever.  Master Security Agreement  means that certain Master Security Agreement dated as of April 5, 2011, by and between the Company and Brainlab.  Maturity Date  means April 5, 2016.  Note  means this Amended and Restated Subordinated Secured Note Due 2016 issued by the Company.  Original Issue Date  Note means the date on which Original Note was issued as set forth on the face of this Note.  Original Principal Amount  means the principal amount of the Original Note as set forth on the face of this Note.  Person  means any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization or government, or any agency or political subdivision thereof.  Replacement Debt  means new Indebtedness, the original principal amount of which does not exceed $5,000,000, incurred by the Company for the purpose of refinancing and satisfying all or a portion of the Senior Debt, so long as the terms of such new Indebtedness shall not (i) provide for any payments by the Company prior to repayment of the obligations under this Note, other than scheduled payments of interest and/or principal amortized in such a manner so as to provide for repayment in full of such new Indebtedness subsequent to the Maturity Date, or (ii) prohibit or restrict the Company from timely satisfying its obligations under this Note. For the avoidance of doubt, the term Replacement Debt shall not include any restatement of the Senior Debt issued to the Senior Lender or an assignee of the Senior Lender.  Securities Act  means the Securities Act of 1933, as amended, and the rules and regulations of the Securities Exchange Commission promulgated thereunder.  Senior Debt  means any obligations of the Company under the Senior Debt Documents, including, without limitation, obligations with respect to the payment of principal, interest (including without limitation interest accruing at the then applicable rate provided in the Senior Notes after the commencement of any Action by, against or relating to the Company, whether or not a claim for such interest is allowed in such Action), fees, costs and expenses before or after the commencement of any Action, in each instance, without regard to whether or not an allowed claim in any such Action. Senior Debt Documents means the Senior Notes, the Loan Agreement dated as of October 16, 2009 between the Company and Boston Scientific Corporation, the Patent Security Agreement dated October 16, 2009 between the Company and Boston Scientific Corporation, and any and all other documents or instruments evidencing or further guarantying or securing, directly or indirectly, any of the Senior Debt, whether now existing or hereafter amended or created. Senior Lender means the holder of the Senior Debt. Senior Notes means those certain Amended and Restated Secured Convertible Promissory Notes issued by the Company to Boston Scientific Corporation dated as of October 16, 2009, November 17, 2009 and December 18, 2009, respectively, and restated as of February 2, 2012, in the aggregate original principal amount of $4,338,601.24 or restatements thereof. 3  Subordination Agreement  means the subordination agreement dated as of February 23, 2012, among the Senior Lender, Brainlab and the Company.  Subsidiary  of any specified Person means any corporation, partnership, joint venture, limited liability company, association, trust or other business entity, whether now existing or hereafter organized or acquired, (i) in the case of a corporation, of which more than 50% of the total voting power of the Capital Stock entitled (without regard to the occurrence of any contingency) to vote in the election of directors, officers or trustees thereof is held by such specified Person or any of its Subsidiaries or (ii) in the case of a partnership, joint venture, limited liability company, association, trust or other business entity, with respect to which such specified Person or any of its Subsidiaries has the power to direct or cause the direction of the management and policies of such entity by contract or otherwise.  Tax or Taxes  means any present or future tax, duty, levy, impost, assessment or other government charge (including penalties and interest related thereto) imposed or levied by or on behalf of any Taxing Authority.  Taxing Authority  means any government or political subdivision or territory or possession of any government or agency therein or thereof having the power to tax.  Term  means the period of time from the Amended and Restated Date until all amounts owing by the Company under this Note have been paid in full in cash. 2. INTEREST; PRINCIPAL (a) Accrual and Payment of Interest . The Original Principal Amount under the Original Amended Note accrued interest at a rate per annum equal to ten percent (10%) from the Original Issue Date to but excluding the Amended and Restated Date, which accrued interest is included in the Amended and Restated Principal Amount. The outstanding principal amount of this Note shall accrue interest at a rate per annum equal to five and one half percent (5.5%) from the Amended and Restated Date to but excluding the Maturity Date. All accrued but unpaid interest shall be due and payable on the Maturity Date. Interest shall be computed on the basis of a year consisting of 360 days and charged for the actual number of days during the period for which interest in being charged. (b) Defaulted Interest . If the Company defaults in a payment of principal or interest on this Note, it shall pay interest on overdue principal and on overdue installments of interest (without regard to any applicable grace periods) from time to time on demand at the rate per annum equal to fifteen percent (15%), to the extent lawful, until such time as the Company has paid such overdue principal and interest. (c) Principal . All principal and all accrued, but unpaid interest shall be immediately due and payable by the Company to Brainlab on the Maturity Date. 4 (d) Prepayment . Amounts owing under this Note may be pre-paid, in whole or in part, by the Company prior to the Maturity Date, without penalty or premium. 3. METHOD OF PAYMENT All principal and interest owing by the Company to Brainlab under this Note shall be paid in United States Dollars. The Company shall pay all principal and interest owing under this Note by wire transfer of immediately available funds, in accordance with the wiring instructions provided from time to time by Brainlab to the Company in writing, provided that if any applicable law (as determined by the Company) requires the deduction of withholding of any Tax from any such payment, then the Company shall make such deduction and timely pay the full amount deducted to the relevant governmental authority in accordance with applicable law and remit the balance of the payment to Brainlab. 4. SECURITY The Company has granted to Brainlab a continuing second priority security interest in and Lien on, second only to the Liens of Senior Lender under the Senior Debt Documents, all of the properties, assets, and rights of the Company, wherever located and whether now owned or hereafter acquired or arising, and all proceeds and products thereof (all such properties, assets, rights, proceeds and products hereinafter sometimes called, collectively, the  Collateral ). This security interest and Lien is evidenced by the Master Security Agreement, the terms of which are incorporated herein by reference. Upon the request of Brainlab, the Company will execute and deliver such further instruments and do such further acts as may be reasonably necessary or proper to carry out and perfect the security interest granted hereby. 5. SUBORDINATION (a) Subordination of this Note . Notwithstanding any provision herein to the contrary, Brainlab hereby agrees that the obligations of the Company to Brainlab hereunder shall be subordinated in all respects, including in right of payment, to the Senior Debt and that Brainlab shall not be entitled to receive any payment from the Company hereunder until the Senior Debt has been discharged in full. The holder of this Note, whether upon original issue or upon transfer or assignment hereof, by such holders acceptance hereof, agrees that this Note shall be subject to the provisions of the Subordination Agreement. The subordination of this Note, the obligations evidenced hereby and the Master Security Agreement are further evidenced by, and are subject to the terms of, the Subordination Agreement. (b) Subordination of Other Indebtedness . The Company and the Collateral Agent, on behalf of the Junior Lender, agree that, until such time as all amounts owing by the Company under this Note have been indefeasibly paid in full in cash (i) the Junior Debt is subordinate in priority and subject in right and priority of payment to the prior performance of any and all obligations of the Company to Brainlab or its successor or assignee, pursuant to this Note, including, but not limited to, any interest accruing thereon after the commencement of an insolvency Action, without regard to whether or not such interest is an allowed claim and (ii) any Liens the Collateral Agent has or may acquire, on behalf of and for the ratable benefit of the Junior Lender, against any assets or property of the Company to secure any obligations of the Company to the Junior Lender shall be subordinate and inferior to the Liens of Brainlab under this Note and the related Master Security Agreement. The priorities set forth in this section are applicable irrespective of the order or time of attachment, or the order, time or manner of perfection, or the order or time of filing or recordation of any document or instrument, or other method of perfecting the Lien, and notwithstanding any conflicting terms or conditions which may be contained in the Master Security Agreement in favor of Brainlab or any other documents. 5 (c) Ranking of Replacement Debt . To the extent the Company incurs Replacement Debt, Brainlab agrees that (i) such Replacement Debt shall rank pari passu in right and priority of payment to the obligations of the Company to Brainlab or its successor or assignee, pursuant to this Note, including, but not limited to, any interest accruing thereon after the commencement of an insolvency Action, without regard to whether or not such interest is an allowed claim and (ii) any Liens the lender of the Replacement Debt may acquire against any assets or property of the Company to secure any obligations of the Company to such lender shall rank pari passu to the Liens of Brainlab under this Note and the related Master Security Agreement. The priorities set forth in this section will be applicable irrespective of the order or time of attachment, or the order, time or manner of perfection, or the order or time of filing or recordation of any document or instrument, or other method of perfecting the Lien, and notwithstanding any conflicting terms or conditions which may be contained in the Master Security Agreement in favor of Brainlab or any other documents. Brainlab agrees to take such further action and to execute and deliver such additional documents and instruments (in recordable form, if requested) as the Company or the lender of the Replacement Debt may reasonably request to effectuate the terms of and the Lien priorities contemplated by this section. 6. REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company hereby represents and warrants to Brainlab as of the Amended and Restated Date as follows, each of which shall survive for the Term of this Note: (a) Organization and Qualification . The Company is a corporation duly incorporated and validly existing under the laws of the State of Delaware. The Company has all requisite power and authority to carry on its business as currently conducted, other than such failures that, individually or in the aggregate, would not have a material adverse effect on the Companys business, properties or financial condition taken as a whole (a  Material Adverse Effect ). The Company is duly qualified to transact business in each jurisdiction in which the failure to be so qualified would reasonably be expected to have a Material Adverse Effect. (b) Subsidiaries . The Company has no Subsidiaries. The Company is not a participant in any joint venture, partnership, or similar arrangement. (c) Authorization . All action for or on the part of the Company, its officers and directors necessary, including without limitation, all action required by the Companys stockholders, for the authorization, execution and delivery of this Note and the performance of all obligations of the Company hereunder shall have been taken, and this Note will constitute a valid and legally binding obligation of the Company, enforceable in accordance with its terms, subject to: (i) judicial principles limiting the availability of specific performance, injunctive relief, and other equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws now or hereafter in effect generally relating to or affecting creditors rights. (d) Required Consents . No consent, approval, order or authorization of, or registration, qualification, designation, declaration or filing with, any Person, including, without limitation any, federal, state or local governmental authority on the part of the Company is required in connection with the issuance of this Note, except for the following: (i) the filing of such notices as may be required under the Securities Act; (ii) the filing of such notices as may be required under any applicable state securities laws, which, in the case of each of (i) and (ii), shall be filed by the Company (with the cooperation of Brainlab); (iii) the compliance with any other applicable state and/or federal securities laws, which compliance the Company (with the cooperation of Brainlab) will arrange within the appropriate time periods therefore; and (iv) the consent of the Senior Lender, which consent the Company has obtained. 6 (e) Litigation . Other than as set forth on Schedule 7(e) , there is no claim, action, suit, proceeding, arbitration, complaint, charge or investigation ( Action ) pending (i) by, or to the best of the Companys knowledge, against (A) the Company or (B) to the best of the Companys knowledge, any officer or director of the Company arising out of such officers or directors employment or service to the Company; or (ii) that questions the validity of, or may materially and adversely impact Brainlabs rights under, this Note. Other than as set forth on Schedule 7(e) , neither the Company, nor, to the best of the Companys knowledge, any officer or director of the Company, is a party to or is named as subject to the provisions of any order, writ, injunction, judgment or decree of any governmental authority (collectively, an  Order ) (in the case of officers or directors, such as would affect the Company). Other than as set forth on Schedule 7(e) , to the best of the Companys knowledge, (i) the Company has not received written notice of a threatened Action or Order against the Company, and (ii) no event has occurred or circumstance exists that may give rise to or serve as a basis for the commencement or imposition of any such Action or Order. For purposes of this Note,  Companys knowledge  shall mean the actual knowledge, following due inquiry, of each of Kimble Jenkins, the Companys Chief Executive Officer, David Carlson, the Companys Chief Financial Officer, and Oscar Thomas, the Companys Vice President, Business Affairs. (f) Intellectual Property . (i) For purposes of this Note,  Company Intellectual Property  shall mean all patents, patent rights, patent applications, trademarks and service marks, trademark rights, trademark applications, service mark rights, service mark applications, trade names, registered copyrights, copyright rights, domain names and proprietary rights and trade secrets, technology and know-how, owned or used by the Company, that the Company reasonably believes to be necessary to or used in connection with the business of the Company as presently conducted or as proposed to be conducted, in each case together with any amendments, modifications and supplements thereto. (ii)The Company owns or possesses sufficient legal rights to all Company Intellectual Property for the conduct of its business as presently conducted or as presently proposed to be conducted without, to the best of the Companys knowledge, conflict with, or infringement of, the rights of others. To the best of the Companys knowledge, no service marketed or sold, or presently proposed to be marketed or sold, by the Company violates or will violate any license or infringes or will infringe any intellectual property rights of any Person. Other than as set forth on Schedule 7(f)(ii) hereto, and other than with respect to commercially available software products under standard end-user object code license agreements, as of the Amended and Restated Date there are no outstanding options, licenses, agreements, claims, encumbrances or shared ownership interests of any kind relating to the Company Intellectual Property, nor is the Company bound by or a party to any options, licenses or agreements of any kind with respect to the patents, trademarks, service marks, trade names, copyrights, trade secrets, licenses, information, proprietary rights and processes of any other Person. Except as set forth on Schedule 7(f)(ii) hereto, the Company has not received any communications alleging that the Company has violated or, by conducting its business, would violate any of the patents, trademarks, service marks, tradenames, copyrights, trade secrets, mask works or other proprietary rights or processes of any other Person. The Company has obtained and possesses valid licenses to use all of the software programs present on the computers and other software-enabled electronic devices that it owns or leases or that it has otherwise provided to its employees for their use in connection with its business. To the best of the Company's knowledge, except as set forth in Schedule 7(f)(ii) hereto, the Company does not use any inventions of any of the officers, employees or consultants of the Company (or Persons the Company currently intends to hire) made prior to their employment with or engagement by the Company. Except as set forth in Schedule 7(f)(ii) hereto, each officer, employee and consultant of the Company has assigned to the Company all intellectual property rights he or she creates in the performance of services for the Company that are related to the business of the Company as now conducted and as presently proposed to be conducted by execution of a binding agreement with the Company. 7 (g) No Violation of Law . Other than as set forth in Schedule 7(g) , (i) the Company is not in violation, in any material respect, of any applicable local, state or federal law, ordinance, regulation, order, injunction or decree, or any other requirement of any governmental body, agency or authority or court binding on it, or relating to its property or business or its advertising, sales or pricing practices (including, without limitation, any state or federal banking laws and regulations, antitrust laws and regulations, or consumer protection laws or regulations), and (ii) the Company has not, in any event, received any written notice of the existence of any of the foregoing. (h) Compliance with Other Instruments . The Company is not in violation or default of any provision of its Certificate of Incorporation or Bylaws. The Company is not in violation or default of any provision of any material instrument, mortgage, deed of trust, loan, contract, commitment, judgment, decree, order or obligation to which it is a party or by which it or any of its properties or assets are bound which would reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect. The execution, delivery and performance of and compliance with this Note will not result in any such violation, be in conflict with or constitute, with or without the passage of time or giving of notice, a default under any such provision, require any consent or waiver under any such provision (other than any consents or waivers that have been obtained), or result in the creation of any mortgage, pledge, lien, encumbrance or charge upon any of the properties or assets of the Company pursuant to any such provision. (i) Permits . The Company has all permits, licenses, and any similar authority necessary for the conduct of its business as now being conducted by it, the lack of which would reasonably be expected to have a Material Adverse Effect. The Company is not in default in any material respect under any of such permits, licenses, or other similar authority. (j) Environmental and Safety Laws . The operations of the Company have been and are in compliance in all respects with all Environmental Laws (defined below) applicable to the Company and with all licenses required by Environmental Laws applicable to the Company, except, in each case, such non-compliance as would not have a Material Adverse Effect. For purposes of this Note, the term  Environmental Laws  shall mean all present federal, state and local laws, statutes, ordinances, regulations, codes, published policies, rules, directives, orders, decrees, permits, licenses, approvals, authorizations, published guidelines, covenants, deed restrictions, treaties, conventions, and rules of common law in effect, and in each case as amended, and any judicial or administrative judgment, opinion or interpretation thereof, relating to the regulation or protection of human health, safety, natural resources or the environment, including, without limitation, laws and regulations (and all other items recited above) relating to the use, treatment, storage, management, handling, manufacture, generation, processing, recycling, distribution, transport, release or threatened release of or exposure to any hazardous material. (k) Title to Property and Assets . The Company has good and marketable title to all of the material properties and assets owned by it, free and clear of any and all mortgages, liens, encroachments, easements, restrictions, claims, equities, options, charges, rights of first refusal, encumbrances, defects of title or other conflicting ownership or security interests whatsoever (collectively,  Encumbrances ), except (i) Liens for current taxes and assessments not yet due, (ii) Liens under the Senior Debt Documents, (iii) Liens under the Junior Debt Documents, (iv) Liens in favor of Brainlab as contemplated hereunder, and (v) possible minor Encumbrances which do not, in any case, materially detract from the value of the property subject thereto or materially impair the operations of the Company (collectively,  Permitted Encumbrances ). With respect to any material property and assets it leases, the Company is in material compliance with such leases and, to the best of its knowledge, holds a valid leasehold interest free of any and all Encumbrances, except for Permitted Encumbrances. The Companys material properties and assets are in good condition and repair, in all material respects, for the purposes for which they are currently used, ordinary wear and tear excepted. 8 (l) SEC Filings; Financial Statements . The Company has timely filed all reports required to be filed by the Company with the Securities and Exchange Commission (
